Citation Nr: 1706363	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 17, 2012, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected PTSD. 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection, to include as secondary to service-connected PTSD, is warranted. 

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in September 2011 (PTSD) and May 2016 (erectile dysfunction, hypertension, and bilateral hearing loss) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In this regard, the September 2011 rating decision granted service connection for PTSD with an initial 10 percent rating, effective June 6, 2011.  Thereafter, he perfected an appeal as to the propriety of the initially assigned rating.  During the course of the appeal, a September 2012 rating decision, issued in connection with a supplemental statement of the case, awarded a 30 percent rating for such disability, effective May 17, 2012.  The Veteran was advised of the partial grant of the increased rating, but he did not indicate that such satisfied his appeal and he did not withdraw such issue from appellate consideration. Therefore, such issue remains in appellate status and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In the May 2016  rating decision, the RO denied service connection for erectile dysfunction, hypertension, bilateral hearing loss, and chloracne.  The Veteran limited his notice of disagreement and subsequent appeal solely to the issues of entitlement to service connection for erectile dysfunction, hypertension, and bilateral hearing loss.  

In regard to the Veteran's claim for a higher initial rating for PTSD, in April 2012, he testified at a hearing before a Decision Review Officer (DRO).  He also provided testimony at a video-conference hearing before an Acting Veterans Law Judge in April 2013.  Transcripts of both hearings have been associated with the record.  In June 2014, the Veteran was notified that the Acting Veterans Law Judge who had conducted the hearing was no longer employed by the Board.  As such, he was offered an opportunity to testify at a new Board hearing.  However, in July 2014, the Veteran responded that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record. 

This claim regarding the Veteran's claim for a higher initial rating for PTSD was remanded by the Board in July 2013 and September 2014 for additional development and now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional evidence was received after the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's initial rating claim in the June 2015 supplemental statement of the case, and that he has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2016).  However, as the such claim is being remanded, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  In regard to the other issues on appeal, while additional evidence was submitted after the issuance of the July 2016 statement of the case, as his substantive appeal was received in July 2016, a waiver of AOJ consideration is not necessary.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may properly consider such evidence with regard to those claims. 

By the decision below, the previously denied claims for service connection for hypertension and bilateral hearing loss are reopened.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2009, the RO denied service connection for hypertension.   

2.  Evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  

3.  In a final decision issued in January 2009, the RO denied service connection for bilateral hearing loss. 

4.  Evidence added to the record since the final January 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The September 2009 decision that denied service connection for hypertension is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2016)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  The January 2009 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)]. 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension and bilateral hearing loss are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues are deferred pending additional development consistent with the VCAA. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.   § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 707 F.3d 1331 (Fed. Cir. 2013).   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2016). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2016).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2016).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Hypertension 

The Veteran filed his original claim of entitlement to service connection for hypertension in June 2009, which was denied in an August 2009 rating decision that was issued in September 2009.  Of record at the time of such rating decision were the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  In this regard, the record reflects that his STRs and SPRs were both received in October 2008.

Based on this record, the RO noted the Veteran's claim that he had hypertension as secondary to his claimed diabetes mellitus, but denied the claim on the basis that a VA examination was scheduled and the Veteran did not report; the RO did not receive any notice from him as to why he was not able to attend his scheduled examination; and evidence expected from such examination which might have been material to the outcome of his claim, could not be considered.  Consequently, the RO determined that service connection for hypertension was not warranted. 

In September 2009, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hypertension was received until March 2016, when VA received his application to reopen such claim.  Therefore, the September 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b) and (c); however, no additional evidence was received within one year of the issuance of the September 2009 rating decision, and no relevant service department records were subsequently received.  Consequently, such regulations are inapplicable and the September 2009 rating decision is final.  

Evidence received since the September 2009 rating decision consists of  statements from the Veteran and his representative; VA treatment records reflecting a diagnosis of hypertension; a May 2016 VA examination with an addendum opinion in May 2016; and medical articles and literature regarding the relationship between PTSD and the development of hypertension. 

With regard to the newly received evidence, the Board is cognizant that the only medical opinion of record weighs against the claim.  However, the Board finds that the evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for hypertension.  In this regard, the Veteran's representative has submitted medical articles and literature that contest the underlying scientific rationale for the May 2016 VA examiner's opinion.  Furthermore, while the Veteran's claim for service connection for hypertension was previously denied based on the absence of a connection between such and his claimed diabetes mellitus, the newly received evidence includes a new theory of entitlement.  Specifically, the Veteran now contends that his hypertension is secondary to his service-connected PTSD.  As such new theory of entitlement has triggered the need for a VA examination and opinion, the Board finds that such is not cumulative or redundant of the evidence of record at the time of the September 2009 decision.  Therefore, the Board finds that new and material evidence has been received and, accordingly, reopening of the claim of entitlement to service connection for hypertension is warranted. 

Bilateral Hearing Loss 

The Veteran filed his original claim of entitlement to service connection for bilateral hearing loss in September 2008, which was denied in a January 2009 rating decision that was issued the same month.  Of record at the time of the January 2009 rating decision were the Veteran's SPRs, STRs, VA treatment records, and a December 2008 VA audiology examination.  As noted previously, the record reflects that his STRs and SPRs were both received in October 2008.

Based on this record, the RO denied the Veteran's claim in the January 2009 rating decision on the basis that his separation examination showed normal hearing; his STRs were negative for any evidence of hearing loss; the examiner stated that his loss was not due to noise exposure during military service; and there was no evidence of sensorineural hearing loss to a compensable degree within one year of discharge from service.  Consequently, the RO determined that service connection for bilateral hearing loss was not warranted. 

In January 2009, the Veteran was advised of the decision and his appellate rights.  The Veteran submitted a timely notice of disagreement to the January 2009 rating decision.  However, following the RO's issuance of a statement of the case in July 2009, the Veteran did not perfect an appeal on the claim.  Furthermore, no new and material evidence was received prior to the expiration of the appeal period, and no relevant service department records were subsequently received.  Consequently, the January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) ([West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)]. 

Evidence received since the January 2009 decision consists of  statements from the Veteran and his representative; VA treatment records; and medical articles regarding military and youth noise exposure. 

With regard to the newly received evidence, the Board finds that the evidence added to the record since the final January 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In this regard, the Veteran's representative has submitted medical articles that contest the underlying scientific rationale for the December 2008 VA examiner's negative opinion.  Furthermore, the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Veteran has stated that his hearing loss began in service and, pursuant to Justus, supra, such statement is considered credible for the purposes of reopening the claim.  Therefore, the Board finds that new and material evidence has been received and, accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

PTSD

With regard to the Veteran's claim for a higher initial rating for PTSD, he last underwent a VA examination in April 2015 so as to determine the nature and severity of such disability.  At such time, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  However, the Veteran submitted a March 2016 statement in support of the claim, reflecting mental health symptoms which were not reported by the April 2015 examiner and the Veteran had previously denied.  Such symptoms appear to include delusions, drug abuse, hallucinations, inability to make and keep friends, and panic attacks.  In light of the evidence suggesting a worsening of symptoms since the Veteran's last VA examination in April 2015, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGPREC 11-95 (1995).  

Additionally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the June 2015 supplemental statement of the case.

Erectile Dysfunction 

The Veteran raised the contention in a February 2016 statement that his erectile dysfunction was caused or aggravated by his service-connected PTSD. 

In June 2016, the Veteran's representative submitted a medical article from the Journal of Sexual Medicine, February 2015, entitled "Sexual Dysfunction in Veterans with Post-Traumatic Stress Disorder."  Such article noted that study results indicated that sexual dysfunction, including erectile difficulties was common in male Veterans with PTSD.  Additionally, in October 2016, the Veteran's representative submitted an internet article reflecting the side effects of Alprazolam, which included decreased interest in sexual intercourse; decreased sexual performance or desire abnormal ejaculation; inability to have or keep an erection; and loss in sexual ability, desire, drive, or performance.  

With regard to the medical evidence of record, VA treatment records indicate an assessment of erectile dysfunction.  Additionally, a July 2011 VA treatment record reveals that the Veteran was prescribed Alprazolam in June 2011. 

The Veteran was afforded a VA examination in May 2016.  The examiner found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of such opinion, the examiner reported that erectile dysfunction is defined as the consistent or recurrent inability to acquire or sustain an erection of sufficient rigidity and duration for sexual intercourse.  She further reported that PTSD and anxiety do not cause the mechanical inability to obtain or maintain an erection; however, they can play into libido, but do not cause the mechanical ability (or inability) to cause erectile dysfunction.  

Specific to the causation prong of secondary service connection, an addendum opinion was obtained from the May 2016 examiner.  The examiner again found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of such opinion, the examiner reported that, after a review of the Veteran's past and current medication list, at the time of the Veteran's erectile dysfunction diagnosis in July 2011, the medications taken for his PTSD did not have any side effects of erectile dysfunction.  Further, the examiner indicated that the Veteran's current medication for his PTSD also did not have any side effects of erectile dysfunction.  The examiner concluded that it was less than likely as not that the Veteran's erectile dysfunction was proximately due to or the result of his PTSD medications. 

The Board finds that an addendum opinion is necessary to decide the Veteran's claim.  Specifically, while the VA examiner provided an opinion on causation, she failed to provide an opinion and well-reasoned rationale on aggravation, as requested.  Rather, the examiner simply reported that aggravation of the Veteran's erectile dysfunction could not be determined as other factors play into the sexual dysfunction.  As such, an addendum opinion addressing the aggravation prong of secondary service connection is needed.  Furthermore, such opinion was based on the inaccurate factual premise that Alprazolam did not have side effects of erectile dysfunction as indicated in the internet article submitted.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993( (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Thus, the opinion as to causation is also inadequate and an addendum must be obtained.  

As noted, the Veteran's representative has submitted numerous articles regarding the causes of erectile dysfunction.  However, such article excerpts are general in nature and do not specifically provide an opinion regarding the Veteran's erectile dysfunction by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Therefore, the information submitted is inadequate to decide the claim.

Hypertension 

The Veteran was afforded a VA examination in May 2016.  The examiner noted a diagnosis of hypertension.  She found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In support of such opinion, the examiner reported that essential hypertension has not been related to anxiety or neurosis.  She further reported that, while it is well known that stress can transiently elevate blood pressure in all individuals (the adrenaline "flight or fight response"), this is a normal response to catecholamine release and such temporary elevation does not aggravate or cause the underlying condition of hypertension.  Moreover, the examiner noted that, while PTSD is a psychiatric disorder generally related to a traumatic incident in the affected individual's past, essential hypertension is a cardiovascular disorder characterized by sustained elevated blood pressure readings outside of the normal range.  She further explained that the majority of individuals with essential hypertension have no demonstrable etiology for PTSD.  Furthermore, the examiner indicated that individuals with anxiety from any cause may develop elevated blood pressure readings in response to anxiety; such readings however, are temporary and are never the sustained variety that is seen in individuals with essential hypertension.  Lastly, the examiner reported that the medical literature shows no evidence that PTSD is either a cause of essential hypertension or a cause of secondary hypertension.  

Specific to the causation prong of secondary service connection, an addendum opinion was obtained by the May 2016 examiner.  The examiner again found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In support of such opinion, the examiner reported that, after a review of the Veteran's past and current medication list, at the time of the Veteran's hypertension diagnosis in March 2009, the medications taken for his PTSD did not have any side effects of raising his blood pressure.  Further, the examiner indicated that the Veteran's current medication for his PTSD also did not have any side effects of hypertension.  The examiner concluded that it was less than likely as not that the Veteran's hypertension was proximately due to or the result of his PTSD medications. 

Unfortunately, the Board finds that an addendum opinion is necessary to decide the Veteran's claim.  Specifically, while the VA examiner provided an opinion on causation, she failed to provide a well-reasoned rationale on aggravation, as requested.  Rather, the examiner simply reported that there is no medical evidence to support that the Veteran's hypertension had been aggravated beyond natural progression by the service-connected PTSD.  Furthermore, the Veteran's representative submitted medical articles and literature suggesting a link between PTSD and hypertension after the examiner reviewed the record and provided an opinion on causation.  Therefore, an addendum opinion addressing both the causation and aggravation prongs of secondary service connection after a review of the complete record is needed. 

As noted, the Veteran's representative has submitted numerous articles regarding the relationship between PTSD and the development of hypertension.  However, such article excerpts are general in nature and do not specifically provide an opinion regarding the Veteran's hypertension by a competent medical professional.  See Sacks, supra. Therefore, the information submitted is inadequate to decide the claim.

Additionally, while the Veteran has not claimed that his hypertension is directly related to service, the Board has a duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this regard, the Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam and, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category. However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category. Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308  (Apr. 11, 2014). Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.  Given the foregoing, an opinion as to whether the Veteran's hypertension is directly related to his military service, to include his acknowledged exposure to herbicides, should also be obtained on remand. 

Bilateral Hearing Loss

The Veteran was afforded a VA examination in December 2008.  Such examination contains audiology findings of auditory thresholds that meet VA's criteria to be considered a bilateral hearing loss disability.  38 C.F.R. §3.385 (2016).  The Veteran reported that, while in the military, he had been exposed to machinery noises, gunfire, explosions, and mortars.  On the basis of the record at that time, the examiner opined that it is unlikely that the Veteran's current hearing loss is related to military acoustic trauma.  In this regard, the examiner noted that the Veteran had normal hearing bilaterally at military separation. 

The Board finds that the December 2008 VA opinion is insufficient as the opinion relied on the lack of documented in-service hearing loss, including no threshold shift from entrance to separation from service.  However, it does not appear that the examiner considered the fact that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units in considering the audiometric findings at the Veteran's enlistment and separation examination. 

During the Veteran's January 1964 enlistment examination, although audiometric findings were recorded, the form makes it unclear as to the specific numeric threshold levels.  However, his January 1965 Special Forces examination recorded the following auditory threshold findings, converted to ISO units: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
x
-5
LEFT
15
10
20
x
10






On audiology testing during the Veteran's January 1967 separation examination, the report recorded the following auditory threshold findings, converted to ISO units: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
x
5
LEFT
15
10
10
x
5






Accordingly, an examination is necessary to ensure that an etiological opinion is based on a complete and accurate record of evidence.  Furthermore, the Board finds that the December 2008 VA opinion is inadequate because in rendering the opinion, the examiner did not consider the possibility of delayed-onset of the bilateral hearing loss, or the likelihood that the etiology of such conditions that developed after service could be related to service in accordance with the medical articles submitted, even though the Veteran's hearing was within normal limits at the time of separation.  A claimant may establish entitlement to service connection for hearing loss even if there is no showing of hearing loss in service or for years thereafter, so long as evidence demonstrates a medical relationship between the in-service noise exposure and the current disability.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  As such, the Board concludes that a remand is necessary in order to obtain a medical opinion which considers the highly pertinent medical articles. 

As noted, the Veteran's representative has submitted numerous articles regarding military and youth noise exposure.  However, such article excerpts are general in nature and do not specifically provide an opinion regarding the Veteran's bilateral hearing loss by a competent medical professional.  See Sacks, supra.  Therefore, the information submitted is inadequate to decide the claim.

All Claims

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from June 2016 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from June 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3.  After all outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disorder has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the VA clinical notes of record showing treatment for PTSD since June 2010; the Veteran's previous VA examinations conducted in June 2011, May 2012, and April 2015; and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the March 2016 statement in support of claim. 

The examiner's report must include a complete rationale for all opinions expressed. 

4.  After all outstanding records have been associated with the claims file, arrange to have the claims file forwarded to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  

Following a review of the record, the examiner should offer an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused OR aggravated by his service-connected PTSD.  If aggravation is found, the examiner should determine, if possible, to what extent the erectile dysfunction was aggravated beyond the natural progression of such disorder. 

In offering such opinion, the examiner should consider the statements from the Veteran and his representative; the July 2016 VA treatment record reflecting the Veteran's prescribed medication; the internet article regarding the side effects of Alprazolam; and the medical article from the Journal of Sexual Medicine.  

The examiner's report must include a complete rationale for all opinions expressed. 

5.  After all outstanding records have been associated with the claims file, arrange to have the claims file forwarded to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his military service, to include his acknowledged exposure to herbicides, or manifested within one year of his service discharge in January 1967, i.e., by January 1968, and if so, to describe the manifestations.  With regard to the relationship between hypertension and herbicides, the examiner should consider that, beginning with the 2006 update, NAS indicates that hypertension has been elevated to the "Limited or Suggestive Evidence" category, which is defined as "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." 

The examiner should also offer an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused OR aggravated by his service-connected PTSD.  If aggravation is found, the examiner should determine, if possible, to what extent the hypertension was aggravated beyond the natural progression of such disorder. 

In offering such opinions, the examiner should consider the statements from the Veteran and his representative; and the medical articles and literature from the Journal of Journal of Traumatic Stress, Journal of Psychosomatic Research, and Update on Essential Hypertension. 

The examiner's report must include a complete rationale for all opinions expressed. 

6.  After all outstanding records have been associated with the claims file, afford the Veteran a VA audiological examination to determine the current nature and etiology of his bilateral hearing loss.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  

Following a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not (50 percent probability or greater) related to his in-service noise exposure. 

The examiner should also offer an opinion as to whether the Veteran's bilateral hearing loss manifested within one year of his service discharge in January 1967, i.e., by January 1968, and if so, to describe the manifestations. 

In offering such opinions, the examiner should specifically discuss and consider the Veteran's in-service audiometric testing results as converted to ISO units; the Veteran's statements addressing the type of in-service noise exposure, the onset of his decreased hearing acuity, as well as the continuity of such symptomatology; and the medical articles from The Journal of Neuroscience. 

The examiner is advised that the lack of documentation of hearing loss in STRs or a normal separation examination is not a sufficient rationale for a negative opinion. 

The examiner's report must include a complete rationale for all opinions expressed. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2015 supplemental statement of the case and July 2016 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


